Keeee, Judge:
This appeal for reappraisement is brought by the importer against the appraiser’s action in adding 8 per centum to the *954invoice .price of certain cotton hosiery imported from France to equal the foreign value of the merchandise.
At the trial it was shown that the addition was made to equal a tax in France known as “Unique.” The plaintiffs conclusively established that the tax in question formed no part of the foreign value of the particular merchandise imported.
I therefore find that the foreign unit value of the merchandise is represented by the invoice and entered value thereof, plus packing as invoiced. Judgment will be entered accordingly.